Title: To Thomas Jefferson from John Henry Sherburne, 29 June 1825
From: Sherburne, John Henry
To: Jefferson, Thomas


Hon’d & Respected Sir,
Navy Department,
29. June. 1825.
I have the honor of transmitting herewith, an Engraving of John Paul Jones, which I received yesterday for the embellishment of his Life, which is now, in press: my object in enclosing this engraving to you, is, to ask your opinion as to the likeness, design, &c. and if you think the facsimilie of his signature is Correct.My great anxiety in having the Work & likeness Complete must be, my dear Sir, my apology for thus troubling you so often.With sentiments of the highest Respect & esteem, I am Sir, Your Obt & Humb. SertJohn H. Sherburne—Register. U.S.N.